       Case 2:21-cv-01701-EEF-DMD Document 1 Filed 09/16/21 Page 1 of 7




                                UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF LOUISIANA

FAE REMEDIOS AND         *  CIVIL ACTION NO.:
DR. OTHOLINO REMEDIOS    *
                         *
     Plaintiffs          *
                         *
VERSUS                   *  JUDGE:
                         *
DOLLAR TREE STORES, INC. *  MAG. JUDGE:
                         *
     Defendant           *
                         *
****************************************************

                                          NOTICE OF REMOVAL

       Dollar Tree Stores, Inc. (“Dollar Tree”), Defendant, through undersigned counsel, pursuant to

28 U.S.C. § 1332, 1441 and 1446, hereby files this Notice of Removal of the action entitled Fae

Remedios and Dr. Otholino Remedios, Docket No. 820-186, Division E, pending in the 24th Judicial

District Court for the Parish of Jefferson, State of Louisiana (the “State Court Action”), to the United

States District Court for the Eastern District of Louisiana, and represents that:

1.     On August 4, 2021, Fae Remedios and Dr. Otholino Remedios (collectively, “Plaintiffs”),

       commenced the captioned action by filing a Petition for Damages (the “Petition”) in the

       24th Judicial District Court for the Parish of Jefferson, State of Louisiana.

       a. Citizenship of the Parties

2.     Plaintiffs assert that they are “persons of the full age of majority, and residents of the Parish

       of Jefferson, State of Louisiana.” 1


1
       Petition, Introductory Paragraph. Plaintiffs’ Petition is contained in the state court pleadings that were
       attached to the Listing pursuant to 28 U.S.C. § 1447(b), which Dollar Tree has filed into the record of this
       matter.
                                                            1
     Case 2:21-cv-01701-EEF-DMD Document 1 Filed 09/16/21 Page 2 of 7




3.   Plaintiffs assert that Dollar Tree is “a foreign business corporation authorized to do and

     doing business in Louisiana…” 2

4.   Dollar Tree has attached the state court record 3 to the Listing pursuant to 28 U.S.C. §

     1447(b), filed herewith (hereinafter the “Listing”).

     b. Injury/Damages Allegations

5.   Plaintiff Fae Remedios (“Mrs. Remedios”) allegedly sustained injuries on or about

     November 24, 2020, while shopping at the Dollar Tree store located at 2703 Belle Chasse

     Highway, Gretna, LA 70056. 4

6.   More specifically, Plaintiffs allege that Mrs. Remedios struck her head and “sustain[ed] a

     severe traumatic brain injury” after she tripped and fell over a shopping basket. 5

7.   Plaintiffs allege that “the sole and proximate cause of the…accident is the negligence of

     defendant Dollar Tree Stores, Inc.” 6

8.   Plaintiff claims that as a result of the injuries she allegedly sustained at Dollar Tree, Mrs.

     Remedios has undergone “multiple surgeries, physical therapy, occupational therapy, and

     various other treatment modalities.” 7

9.   Due to the alleged incident at Dollar Tree, Plaintiffs claim that Mrs. Remedios “sustained

     loss and damage including but not limited to past, present and future medical expenses,

     past, present and future pain and suffering, loss of enjoyment of life, lost earnings and




2
     Petition, Paragraph 1.
3
     Defendant is in possession of the Petition for Damages and Notice of Citation. Defendant is unable at this
     time to obtain any additional pleadings that may be filed into the state court record because the Twenty Fourth
     Judicial District Court is closed due to Hurricane Ida until September 20, 21 and the on-line records portal is
     offline due to a ransomeware attack. Defendant will supplement the Listing if there are additional pleadings
     in the state court record when 24th JDC re-opens.
4
     Petition, Paragraph 3.
5
     Petition, Paragraph 3.
6
     Petition, Paragraph 4.
7
     Petition, Paragraph 5.
                                                           2
      Case 2:21-cv-01701-EEF-DMD Document 1 Filed 09/16/21 Page 3 of 7




      diminished earning potential.” 8 Further, Plaintiff Dr. Otholino Remedios, the spouse of

      Mrs. Remedios, claims to have suffered “damages for loss of love, affection and

      companionship and…lost earnings occasioned by reducing his work hours in order to care

      for his wife in accordance with La. Stats. Ann. Civil Code art. 2315(B).” 9

      c. Pre-Removal Discovery/Discussions

10.   Undersigned counsel contacted Plaintiffs’ pre-suit counsel regarding Mrs. Remedios’

      medical treatment to date. 10 Plaintiffs’ counsel indicated that Mrs. Remedios has

      undergone two brain surgeries and will potentially undergo another surgery as a result of

      the alleged injuries described in her Petition. 11 Plaintiffs’ attorney confirmed that Mrs.

      Remedios had a third surgery, a repeat cranioplasty, on July 26, 2021 from which she is

      still recovering. 12

11.   While Dollar Tree denies liability for the damages sought herein and does not concede,

      based upon the information contained in the record and received to date, that Dollar Tree

      is liable to Plaintiffs for the claimed damages, Dollar Tree nevertheless respectfully

      submits that, considering the foregoing facts and circumstances as alleged, and the

      representations made by Plaintiffs in their Petition for Damages and that Plaintiff has

      undergone three brain surgeries which she alleges are the result of the subject incident, it

      is apparent the amount in controversy herein exceeds $75,000.00, exclusive of interests

      and costs.




8
      Petition, Paragraph 6.
9
      Petition, Paragraph 8.
10
      Correspondence dated July 22, 2021 between Defense counsel and Plaintiffs’ counsel regarding Plaintiff Fae
      Remedios’ medical records, attached as Exhibit “A.”
11
      See Exhibit “A.”
12
      Correspondence dated September 9, 2021 between Plaintiffs’ counsel and Defense counsel regarding
      Plaintiff Fae Remedios’ additional treatment, attached as Exhibit “B.”
                                                          3
      Case 2:21-cv-01701-EEF-DMD Document 1 Filed 09/16/21 Page 4 of 7




      d. Service and Timeliness

12.   As this matter is being removed within 30 days of service upon Dollar Tree, this Notice of

      Removal is timely sought. Each Defendant has 30 days from service to seek removal to

      federal jurisdiction under 28 U.S.C. § 1446(b)(2)(B). See First Choice Surgery Cntr. Of

      Baton Rouge, LLC v. United Healthcare Services, Inc., 2012 U.S. Dist. LEXIS 106626,

      *7-8 (M.D. La. July 30, 2012) (citing Brown v. S.L. Netterville Logging, Inc., 2009 U.S.

      Dist. LEXIS 54233, *3 (M.D. La. June 26, 2009)); Backes v. Colonial Life & Accident Ins.

      Co., 2006 U.S. Dist. LEXIS 15501, *2 (E.D. La. April 4, 2006); Hibernia Cmty. Dev.

      Corp., Inc. v. U.S.E. Cmty. Servs. Group, Inc., 166 F.Supp.2d 511, 513 (E.D. La. 2001);

      Manuel v. Unum Life Ins. Co. of Am., 932 F.Supp. 784, 785 (W.D. La. 1996); Skinner v.

      Old Southern Life Ins. Co., 572 F.Supp. 811, 812-13 (W.D. La. 1983). The record

      establishes that service was issued to Dollar Tree on August 18, 2021. 13 As this removal is

      being filed within 30 days of service upon Dollar Tree, removal has been necessarily made

      within the necessary deadlines.

             DIVERSITY JURISDICTION PURSUANT TO 28 U.S.C. § 1332

13.   This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) because this is a

      civil action between citizens of different states which involves an amount in controversy

      exceeding $75,000.00. Therefore, this matter is removable pursuant to 28 U.S.C. § 1441(a).

      a. Diversity of Citizenship

14.   There is complete diversity of citizenship between Plaintiffs, on the one hand, and Dollar

      Tree on the other. Based upon their own allegations, Plaintiffs are both Louisiana citizens




13
      See Notice of Service of Process dated August 18, 2021, attached as Exhibit “C.”
                                                          4
      Case 2:21-cv-01701-EEF-DMD Document 1 Filed 09/16/21 Page 5 of 7




      and domiciled in Louisiana. 14 Dollar Tree is a foreign corporation incorporated in the State

      of Virginia with its principal place of business in Chesapeake, Virginia.

      b. Amount in Controversy

15.   Further, while Plaintiffs do not expressly plead an amount of monetary damages sought in

      their Petition, the allegations, along with the representations of Plaintiffs’ counsel, clearly

      support a finding that the amount in controversy exceeds $75,000.00. Where the amount

      of damages is not specifically alleged, the removing defendant is required to prove by a

      preponderance of the evidence that the amount in controversy exceeds $75,000.00. Simon

      v. Wal-Mart Stores, 193 F.3d 848, 850 (5th Cir. 1999); Allen v. R&H Oil & Gas Co., 63

      F.3d 1326, 1335 (5th Cir. 1999). This burden may be satisfied by the removing defendant

      setting forth facts supporting a finding that the jurisdictional amount is satisfied. See Allen,

      63 F.3d at 1335.

16.   Here, the nature of the alleged incident, Mrs. Remedios’ alleged injuries, and the medical

      treatments Mrs. Remedios has allegedly undergone (three brain surgeries) as a result of

      those injuries alone are enough to justify a belief that the amount in controversy exceeds

      $75,000.00, as Dollar Tree’s citations to the above case law support.

17.   Plaintiffs’ Petition contends that, as a result of Dollar Tree’s alleged negligence, Mrs.

      Remedios suffered “a traumatic brain injury, which has resulted in multiple surgeries,

      physical therapy, occupational therapy and various other treatment modalities.” 15

18.   When undersigned counsel requested Mrs. Remedios’ medical records from Plaintiffs’

      counsel, Plaintiffs’ counsel stated that following Mrs. Remedios’ alleged incident in Dollar

      Tree, she went to the emergency room and was diagnosed with a brain bleed; she then



14
      Petition, Introductory Paragraph
15
      Petition, Paragraph 5.
                                                     5
      Case 2:21-cv-01701-EEF-DMD Document 1 Filed 09/16/21 Page 6 of 7




      underwent emergency brain surgery to relieve the swelling and remove a piece of her

      skull. 16

19.   Mrs. Remedios allegedly underwent another surgery in which she received a cranial

      implant, which was later removed due to surgical complications. 17 Plaintiffs’ counsel

      recently confirmed that plaintiff underwent a repeat cranioplasty in July 2021 making this

      Plaintiff’s third brain surgery. 18

20.   Plaintiffs contend that Ms. Remedios’ injuries and subsequent medical treatment resulted

      from the alleged incident at Dollar Tree, which Plaintiffs claim Dollar Tree caused through

      its alleged negligence. 19

21.   In addition to the medical bills associated with her three surgeries and other treatments,

      Plaintiffs claim that Mrs. Remedios is entitled to general damages as a result of the injuries

      alleged in her Petition, including damages for past, present and future medical expenses,

      past, present and future pain and suffering, loss of enjoyment of life, lost earnings and

      diminished earning potential. 20

22.   As stated above, Dr. Remedios also claims to have suffered compensable damages as a

      result of the injuries his wife allegedly sustained at Dollar Tree. 21

23.   Considering these facts, it is facially apparent that the amount in controversy exceeds

      $75,000.00, and Defendant Dollar Tree has, therefore, satisfied its burden in that regard.

24.   Diversity jurisdiction is fixed at the time of removal. See Nolan v. Boeing Co., 919 F.2d

      1058, 1063 n.5 (5th Cir. 1990).



16
      See Exhibit “A”
17
      See Exhibit “A”
18
      See Exhibit “B”
19
      Petition, Paragraph 4.
20
      Petition, Paragraph 6.
21
      Petition, Paragraph 8.
                                                     6
        Case 2:21-cv-01701-EEF-DMD Document 1 Filed 09/16/21 Page 7 of 7




                                    REMOVAL PROCEDURE

25.      A copy of this Notice of Removal is being served upon Plaintiffs through their counsel of

         record. A copy of the Notice to the Clerk of Court for the 24th Judicial District Court for

         the Parish of Jefferson, State of Louisiana, which has been filed in that Court, is attached

         hereto.

26.      A copy of the state court pleadings is attached to the Listing pursuant to 28 U.S.C. §

         1447(b), filed herewith.

         WHEREFORE, Dollar Tree Stores, Inc., Defendant herein, hereby provides notice that

this action is duly removed.

                                                       Respectfully submitted:
                                                       /s/ Tasha W. Hebert
                                                      __________________________________
                                                      DONALD E. MCKAY, JR. (#14207)
                                                      TASHA W. HEBERT (#25703)
                                                      MICHAEL J. CATALANO (#
                                                      LEAKE & ANDERSSON, L.L.P.
                                                      1100 Poydras Street, Suite 1700
                                                      New Orleans, LA 70163
                                                      Tel: (504) 585-7500
                                                      Fax: (504) 585-7775
                                                      Email: dmckay@leakeandersson.com
                                                             thebert@leakeandersson.com
                                                             mcatalano@leakeandersson.com
                                                      Attorneys for Dollar Tree Stores, Inc.

                                      CERTIFICATE OF SERVICE

         I hereby certify that the foregoing pleading has been delivered to all counsel of record,
either through the CM/ECF system, depositing a copy of same in the United States mail, first class
postage prepaid, by hand delivery or by facsimile transmission, this 16th day of September, 2021,
at their last known address of record.
                                               /s/ Tasha W. Hebert
                                               ________________________________________
                                               TASHA W. HEBERT
44550/1106748

                                                      7
